Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-12-00236-CR

                                     Daniel Eugene PERTEET,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                         From the 402nd District Court, Wood County, Texas
                                    Trial Court No. 21-232-2011
                          The Honorable Timothy Boswell, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena Chapa, Justice

Delivered and Filed: March 13, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain agreement, appellant Daniel Eugene Perteet pled guilty to the

offense of indecency with a child by sexual contact. The trial court, in accordance with the plea

agreement, deferred a finding of guilt and placed Perteet on community supervision for a period

of ten years.

           The State filed a First Amended Motion to Revoke Community Supervision, alleging

Perteet had violated numerous conditions of his community supervision. After a hearing, the
                                                                                      04-12-00236-CR


trial court found Perteet had violated several terms of his community supervision, adjudicated

him guilty, and sentenced him to ten years confinement. Perteet then perfected this appeal.

       Perteet’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Counsel provided proof Perteet was given a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. Perteet has not filed a brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Perteet’s counsel and affirm the

trial court’s judgments. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Perteet wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.       See TEX. R. APP. P. 68.2.        Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.

R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                  Marialyn Barnard, Justice
Do Not Publish

                                                 -2-